DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, please replace the term “is characterized by” with “exhibits” or other suitable term.  

Claim 1 is objected to because of the following informalities:  In line 9, replace “Log(molecular” with “log(molecular”.  

Claim 1 is objected to because of the following informalities:  In line 10, please replace “(“Log(MW)”)” with “(log (MW))”.  

Claim 1 is objected to because of the following informalities:  In line 12, please replace “the Bimodality Test Method” with “a bimodality test method”.  

Claim 1 is objected to because of the following informalities:  In line 13, please replace “(g/cm3)” with “(g/cm3)”.

Claim 1 is objected to because of the following informalities:  In line 14, please replace “(º C.)” with “(º C)”.  

Claim 1 is objected to because of the following informalities:  In lines 14 and 15, please replace “(“I2” or “MI2”)” with “(I2 or MI2)”.  

Claim 1 is objected to because of the following informalities:  In line 15, please replace “(g/10 min.)” with “(g/10 min)”.  

Claim 1 is objected to because of the following informalities:  In line 16, please replace “190º C.” with “190 ºC”.  

Claim 1 is objected to because of the following informalities:  In line 16, please replace “(“I21” or “FI21”)” with “(I21 or FI21)”.  

Claim 1 is objected to because of the following informalities:  In line 17, please replace “15 g/10 min.” with “15 g/10 min”.  

Claim 1 is objected to because of the following informalities:  In line 17, please replace “(“I21/I2”)” with “(I21/I2)”.  

Claim 1 is objected to because of the following informalities:  In line 18, delete “formula”.  

Claim 1 is objected to because of the following informalities:  In line 20, please replace “PE” with “polyethylene”.

Claim 1 is objected to because of the following informalities:  In line 21, please replace “Gel Permeation” with “gel permeation”.

Claim 1 is objected to because of the following informalities:  In line 22, please replace “Chromatography” with “chromatography”.

Claim 2 is objected to because of the following informalities:  In line 1, please replace the term “characterized by” with “wherein the bimodal polyethylene composition exhibits” or other suitable term.  

Claim 2 is objected to because of the following informalities:  In line 2, please replace “the local” with “a local”.

Claim 2 is objected to because of the following informalities:  In line 2, delete “of Log(MW)”.

Claim 2 is objected to because of the following informalities:  In line 2, delete “the GPC” with “a GPC”.

Claim 2 is objected to because of the following informalities:  In line 3, delete “from 4.0 to 6.0 Log(MW)” with “log(MW) 4.0 to 6.0”.  


Claim 2 is objected to because of the following informalities:  In line 5, please replace “the Bimodality Test Method” with “a bimodality test method”.  

Claim 2 is objected to because of the following informalities:  In line 5, please replace “g/cm3” with “g/cm3”.

Claim 2 is objected to because of the following informalities:  In line 6, please replace “0.1 g/10 min.” with “0.1 g/10 min”.  

Claim 2 is objected to because of the following informalities:  In line 7, please replace “190º C.” with “190 ºC”.  

Claim 2 is objected to because of the following informalities:  In line 7, please replace “(I21)” with “(I21)”.  

Claim 2 is objected to because of the following informalities:  In line 7, please replace “14 g/10 min.” with “14 g/10 min”.  

Claim 2 is objected to because of the following informalities:  In line 8, please replace “(I21/I2)” with “(I21/I2)”.  

Claim 2 is objected to because of the following informalities:  In line 10, please replace “PE” with “polyethylene”.

Claim 3 is objected to because of the following informalities:  In line 1, please replace the term “characterized by” with “wherein the bimodal polyethylene composition exhibits” or other suitable term.  

Claim 3 is objected to because of the following informalities:  In line 2, please replace “the local” with “a local”.

Claim 3 is objected to because of the following informalities:  In line 2, delete “of Log(MW)”.
Claim 3 is objected to because of the following informalities:  In line 2, delete “the GPC” with “a GPC”.

Claim 3 is objected to because of the following informalities:  In line 3, delete “5.0 to 5.5 Log(MW)” with “log(MW) 5.0 to 5.5”.  

Claim 3 is objected to because of the following informalities:  In line 5, please replace “the Bimodality Test Method” with “a bimodality test method”.  

Claim 3 is objected to because of the following informalities:  In line 5, please replace “g/cm3” with “g/cm3”.

Claim 3 is objected to because of the following informalities:  In line 6, please replace “0.095 g/10 min.” with “0.095 g/10 min”.  

Claim 2 is objected to because of the following informalities:  In line 7, please replace “190º C.” with “190 ºC”.  

Claim 2 is objected to because of the following informalities:  In line 7, please replace “(I21)” with “(I21)”.  

Claim 2 is objected to because of the following informalities:  In line 7, please replace “g/10 min.” with “g/10 min”.  

Claim 2 is objected to because of the following informalities:  In line 8, please replace “(I21/I2)” with “(I21/I2)”.  

Claim 4 is objected to because of the following informalities:  In line 2, please replace the term “further characterized by” with “wherein the bimodal polyethylene composition further exhibits” or other suitable term.  

Claim 4 is objected to because of the following informalities:  In line 3, please replace “(“LCB Index”)” with “(LCB index)”.  

Claim 4 is objected to because of the following informalities:  In line 3, please replace “Test” with “test”.  

Claim 4 is objected to because of the following informalities:  In line 4, please replace “Method” with “method”.  

Claim 4 is objected to because of the following informalities:  In line 5, please replace “Shear Thinning Index Test Method” with “shear thinning index test method”.  

Claim 4 is objected to because of the following informalities:  In line 7, please replace “PE” with “polyethylene”.  

Claim 4 is objected to because of the following informalities:  In line 7, please replace “the Deconvoluting” with “a deconvoluting”.  

Claim 4 is objected to because of the following informalities:  In line 8, please replace “Test Method” with “test method”.  

Claim 4 is objected to because of the following informalities:  In line 9, please replace “the GPC Test Method” with “a GPC test method”.  

Claim 4 is objected to because of the following informalities:  In line 10, please replace “PE” with “polyethylene”.  

Claim 4 is objected to because of the following informalities:  In line 10, please replace “the Deconvoluting Test Method” with “a deconvoluting test method”.  

Claim 5 is objected to because of the following informalities:  In line 2, please replace the term “further characterized by” with “wherein the bimodal polyethylene composition further exhibits” or other suitable term.  

Claim 5 is objected to because of the following informalities:  In line 3, please replace “90º C.” with “90 ºC”.  


Claim 5 is objected to because of the following informalities:  In line 3, please replace “the PENT” with “a PENT”.  

Claim 5 is objected to because of the following informalities:  In line 4, please replace “Test Method” with “test method”.  

Claim 5 is objected to because of the following informalities:  In line 4, please replace “Pipe Hydrostatic” with “pipe hydrostatic”.  

Claim 5 is objected to because of the following informalities:  In line 4, please replace “90º C.” with “90 ºC”.  

Claim 5 is objected to because of the following informalities:  In line 5, please replace “Pipe Hydrostatic Test Method” with “pipe hydrostatic test method”.  

Claim 6 is objected to because of the following informalities:  In line 2, delete “further described by”. 

Claim 7 is objected to because of the following informalities:  In line 5, please replace “(co)polymerizing” with “copolymerizing”.  

Claim 7 is objected to because of the following informalities:  In line 10, please replace “(co)polymerizing” with “copolymerizing”.  

Claim 7 is objected to because of the following informalities:  In line 11, please replace “85º to 105º C.” with “85 ºC to 105 ºC” or with “85 to 105 ºC”.  

Claim 7 is objected to because of the following informalities:  In line 12, please replace “Comer” with “comer”.  

Claim 7 is objected to because of the following informalities:  In line 13, please replace “Comer” with “comer”.  



Claim 8 is objected to because of the following informalities:  In line 5, please replace “(co)polymerizing” with “copolymerizing”.  

Claim 8 is objected to because of the following informalities:  In line 9, delete “ligand-” (two occurrences).

Claim 8 is objected to because of the following informalities:  In line 5, please replace “(co)polymerizing” with “copolymerizing”.  

Claim 8 is objected to because of the following informalities:  In line 11, please replace “85º to 105º C.” with “85 ºC to 105 ºC” or with “85 to 105 ºC”.  

Claim 8 is objected to because of the following informalities:  In line 13, please replace “Comer” with “comer” (two occurrences).  

Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because it is a multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim 9 is objected to because of the following informalities:  In line 2, please replace the term “further described by” with “wherein the bimodal polyethylene composition further exhibits” or other suitable term.  

Claim 9 is objected to because of the following informalities:  In line 9, please replace “the polymerization reactor(s)” with “one, two or more polymerization reactors”.  

Claim 9 is objected to because of the following informalities:  In line 9, please replace “reactor(s)” with “reactors”.   

Claim 9 is objected to because of the following informalities:  In line 11, please insert “one, two or more” prior to “polymerization”.  

Claim 9 is objected to because of the following informalities:  In line 12, please replace “reactor(s)” with “reactors”.   

Claim 11 is objected to because of the following informalities:  In line 1, please insert “wherein the manufactured article is” prior to “selected”.   

Claim 11 is objected to because of the following informalities:  In line 2, please replace “and injection” with “or injection”.   

Claim 12 is objected to because of the following informalities:  In line 2, please replace “with” with “which”.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the bimodal low density polyethylene composition” in lines 5 and 7 of claim 1.  Dependent claims are subsumed under the rejection.


Conclusion
Subject of claims is patentably distinct over the references listed in the accompanying PTO-892.  References have been cited to show the state of the art with respect to bimodal polyethylene compositions.  References do not teach subject of instant claims.  Claims are not in condition for allowance.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 6, 2021